PARRISH, Judge,
concurring.
I concur in the result reached as to Point I and concur in the principal opinion’s treatment of Point II.
I would not grant plain error review as to the issue raised in Point I, failure to instruct on assault in the third degree as a lesser included offense. Appellant thoroughly considered whether he wished to request the trial court to give the instruction. He discussed the matter with his trial attorney. He chose not to request the instruction even though the trial court indicated a willingness to give it if appellant so requested. Enough said!
Plain error review should be used sparingly. State v. Silvey, 894 S.W.2d 662, 670 (Mo. banc 1995); State v. Valentine, 646 S.W.2d 729, 731 (Mo.1983). Appellant’s request for this court to address the matter he sets forth in Point I is an affront to the efficient administration of justice. The circumstances of this case suggest no possibility of manifest injustice or miscarriage of justice with respect to Point I. See Rule 30.20.